EXHIBIT 10.9

     
(WINSTON LABORATORIES LOGO) [c75577c7557702.gif]
  100 Fairway Drive, Suite 134
Vernon Hills, Illinois 60061
Tel: 847-362-8200
Fax: 847-362-8394

September 30, 2007
Jeffrey R. Bernstein, Ph.D.
9739 Monte Mar Drive
Los Angeles, CA 90035
Dear Jeff:
This letter will constitute the full and complete consultation agreement between
Winston Laboratories, Inc. (“Winston” or the “Company”) and yourself
(“Consultant”) starting from October 1, 2007. You will perform a variety of
consultative services including, among others, helping with the merger due
diligence, interfacing with Principal, Guardian, ADP, Cardinal Health SPS, and
other service providers of the Company.
In addition, the Company will look for you to aid in the completion of the 2006
and 2007 audits as well as interface with the new Chief Financial Officer, David
Starr.
For such services Consultant will be compensated by the Company at a rate of
$150.00 per hour. Winston will reimburse Consultant for all reasonable
out-of-pocket expenses incurred in the course of Company-related work, such as
travel, telephone charges, postage, office supplies, etc.
This agreement can be terminated by either party with thirty (30) days’ notice.
Sincerely,

             
/s/ Joel E. Bernstein, M.D.
 
Joel E. Bernstein, M.D.
Chief Executive Officer
           
 
           
JEB:ceg
           
 
           
Agreed to by:
           
 
           
/s/ Jeffrey R. Bernstein, Ph.D.
 
Jeffrey R. Bernstein, Ph.D.
      9/30/07
 
Date    

 

